         Case 1:18-cr-00255-PLF Document 127 Filed 04/02/20 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                        :
                                                 :
               v.                                : Criminal No. 18-255 (PLF)
                                                 :
 MAJID GHORBANI,                                 :
                                                 :
                       Defendant.                :


    GOVERNMENT’S RESPONSE TO DEFENDANT GHORBANI’S MOTION FOR
    REDUCTION OF SENTENCE PURSUANT TO COMPASSIONATE RELEASE

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully submits this response to defendant Majid Ghorbani’s Motion for

Reduction of Sentence Pursuant to Compassionate Release, filed on March 28, 2020. The

government agrees that the defendant’s age and medical conditions that create an increased

vulnerability to COVID-19 present compelling reasons to modify his sentence, and does not

oppose the Court amending defendant Ghorbani’s existing sentence to permit the defendant to

serve the remainder of his 30-month period of incarceration under home confinement, subject to

electronic monitoring, to be followed by the previously-imposed term of 36 months of supervised

release. Given the seriousness of the defendant’s conduct in this case, however, the government

does not agree that his sentence should be reduced where, as here, home confinement is possible.

       On August 9, 2018, defendant Ghorbani was arrested in the Central District of California

pursuant to a warrant issued by a magistrate judge in the District of Columbia. He was presented

in the Central District of California on August 10, 2018, and he waived his right to an identity

hearing. On August 14, 2018, he consented to detention pending transport to the District of

Columbia. Defendant Ghorbani made his initial appearance in this district on August 16, 2018.
         Case 1:18-cr-00255-PLF Document 127 Filed 04/02/20 Page 2 of 7



He was indicted on August 20, 2018, and was ordered detained by Magistrate Judge G. Michael

Harvey on August 21, 2018. Defendant Ghorbani has been continuously detained in this case since

August 9, 2018.

       On November 15, 2019, defendant Ghorbani entered a plea of guilty to Count Five of the

Superseding Indictment, charging him with willfully violating the International Emergency

Economic Powers Act (IEEPA), in violation of 50 U.S.C. § 1705 and 31 C.F.R. Parts 560.204 &

560.206. On January 15, 2020, this Court sentenced defendant Ghorbani to a term of imprisonment

of 30 months, followed by 36 months of supervised release. At that time, the Court made the

recommendation that the Bureau of Prisons consider designating the defendant to one of two

Bureau of Prisons (“BOP”) facilities located near Los Angeles, California.

       The defendant has not yet been transferred to a BOP facility. Instead, he remains

incarcerated at the D.C. Correctional Treatment Facility (“CTF”), which is a specialized medium

security facility that is separate from the D.C. Central Detention Facility, and which, among other

functions, houses defendants with medical conditions. Because defendant Ghorbani has not yet

been federally designated, BOP has not formally computed his sentence. The government agrees

with defense counsel that the defendant will have served 20 months of his 30-month sentence as

of April 8, 2020, equal to two-thirds of his sentence.1

       On March 11, 2020, the President declared a national emergency based on the COVID-19

pandemic. On March 26, 2020, an inmate at CTF tested positive for COVID-19. A second inmate

at CTF, from a different unit, tested positive for COVID-19 on March 27, 2020. On March 28,

2020, defendant Ghorbani filed a motion to reduce his sentence pursuant to the Compassionate



1
       Because defendant Ghorbani has less than 12 months to serve, it is possible that he will not
be federally-designated. Additionally, BOP has restricted prisoner movement in light of the
COVID-19 pandemic, which further diminishes the likelihood that he will be federally-designated.
                                                 2
         Case 1:18-cr-00255-PLF Document 127 Filed 04/02/20 Page 3 of 7



Release Statute, 18 U.S.C. § 3582(c)(1)(A)(i), which included multiple exhibits detailing

defendant Ghorbani’s particular health issues.

       On March 26, 2020, the Attorney General of the United States issued a memorandum

directing BOP to prioritize its various statutory authorities to grant home confinement for inmates

seeking transfer in light of the ongoing COVID-19 pandemic. See Memorandum for the Director

of Bureau Prisons, March 26, 2020, at 1 (attached hereto as Exhibit A). That memorandum sets

forth a number of factors for the BOP to consider in determining whether an inmate should be

granted home confinement, including the age and vulnerability of the inmate to COVID-19, the

inmate’s current security level, the inmate’s conduct in prison, and whether the conditions under

which the inmate would be confined upon release would prevent a lower risk of contracting

COVID-19 than the inmate would face in a BOP facility. Id. at 1-2. The memo further advises

that inmates transferred to home confinement should be subject to location monitoring services

and required to complete any ordered period of supervised release. Id. at 2.

       Had defendant Ghorbani been designated to a federal facility, as anticipated by the Court

and the parties at the time of his sentencing, he may have been released to home confinement

pursuant to this memorandum, and in accordance with BOP’s existing statutory authorities.2 The

fact that defendant Ghorbani remains in CTF custody at least in part because the COVID-19

pandemic caused BOP to restrict prisoner movement should not pose an impediment to this Court




2
       The First Step Act (FSA), which was signed into law on December 21, 2018, re-established
and expanded a pilot program under the Second Chance Act to place elderly and terminally ill
inmates in home confinement. Under that program, defendants such as defendant Ghorbani, who
is 60-years-old, and who has served two-thirds of his sentence, would be eligible to serve the
remainder of their terms of imprisonment under home confinement. See Operations Memorandum
001-2019, dated April 4, 2019, available at https://www.bop.gov/policy/om/001-2019.pdf.
                                                 3
            Case 1:18-cr-00255-PLF Document 127 Filed 04/02/20 Page 4 of 7



ordering that his sentence be amended to permit him to serve the remainder of his term of

imprisonment under home confinement with electronic monitoring.

        Indeed, this is not the first time the parties have explored the possibility of defendant

Ghorbani being placed in some version of home confinement at his daughter’s home in California.

On June 26, 2019, defendant Ghorbani filed a renewed second motion to reconsider his detention

in which he asked this Court to release him into the High Intensity Supervision Program (“HISP”)

in the custody of his daughter. See Doc. 59 at 9. Counsel for the defendant asserted at that time

that the defendant was eligible for participation in HISP and that courtesy supervision could be

provided by the Central District of California. Id. at 9. Counsel further asserted that:

                [T]he California GPS monitoring program is staffed by a duty
                officer 24 hours a day. And that officer is required to have their
                work cellphone ringer on high and answer calls immediately. The
                GPS system can be set to alert the duty officer immediately if the
                defendant leaves an authorized area (i.e., his home) or tampers with
                the monitor. If released, the Court could require GPS monitoring to
                ensure that his movements are monitored 24 hours a day and that a
                designated individual (e.g., a court officer or government agent) is
                alerted immediately – within one or two minutes – if he leaves the
                authorized area. There would be no delay in reporting any violation,
                and no ability to flee.

Id.at 10.

        Although the government opposed the defendant’s motion to be placed in the HISP

program at that time, the government believes that the guidance of the Attorney General, in light

of the defendant’s age and medical conditions that create an increased vulnerability to COVID-19,

mitigate in favor amending his sentence to permit him to serve the remaining 10 months under

home confinement, supervised by the Central District of California. The government has contacted




                                                 4
         Case 1:18-cr-00255-PLF Document 127 Filed 04/02/20 Page 5 of 7



U.S. Probation in the Central District of California. They have informed government counsel that

they are aware of the defendant’s motion.3

       The government opposes any reduction in the defendant’s sentence. As the government

demonstrated at sentencing, together with his codefendant Ahmadreza Doostdar, defendant

Ghorbani conducted surveillance of, and collected identifying information about, American

citizens and U.S. nationals who are members of the group Mujahedin-e Khalq for the purpose of

providing that information to Iran. On two separate occasions, Ghorbani travelled from his home

in California to distant locations to conduct these activities: first to New York City in September

2017, and then to Washington, D.C., in May 2018. On two occasions, Ghorbani met with Doostdar

in California, where he provided information to Doostdar and received $5,000 in return for his

services to Iran. In light of the seriousness of this conduct, the sentence imposed by the Court was

appropriate.

       Ghorbani nonetheless asserts that he is entitled to reduction in this sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(1). The government respectfully disagrees. Section 3582(b) states

conclusively that “a judgment of conviction that includes such a sentence constitutes a final

judgment for all . . . purposes” other than those specifically designated. Here, defendant Ghorbani

has not exhausted the administrative rights available to him, and there is no other basis to reduce

his sentence.




3
       Ghorbani’s counsel has represented to the government that, if Ghorbani is released to home
confinement, his daughter will purchase a ticket to permit the defendant to return to California.
The government further understands that the Federal Public Defender Services will assist the
defendant upon release in getting to the appropriate airport and in securing the essentials necessary
for him to be able to fly from the Washington, D.C., area to the Central District of California.
                                                 5
         Case 1:18-cr-00255-PLF Document 127 Filed 04/02/20 Page 6 of 7



                                       CONCLUSION

       WHEREFORE, the government respectfully recommends that the Court order that the

defendant serve the remainder of his sentence on home confinement, subject to electronic

monitoring, followed by a period of supervised release of 36 months.


                                                    TIMOTHY J. SHEA
                                                    United States Attorney
                                                    D.C. Bar No. 437437

                                                   By: /s/Jocelyn Ballantine_____________
                                                     JOCELYN BALLANTINE
                                                     ERIK KENERSON
                                                     JOLIE F. ZIMMERMAN
                                                     Assistant United States Attorneys
                                                     CA Bar No. 208267 (Ballantine)
                                                     Ohio Bar Number 82960 (Kenerson)
                                                     D.C. Bar No. 465110 (Zimmerman)
                                                     United States Attorney’s Office
                                                     555 Fourth Street, N.W.
                                                     Washington, D.C. 20530
                                                     Telephone: 202-252-7252 (Ballantine)
                                                     202-252-7201 (Kenerson)
                                                     202-252-7220 (Zimmerman)
                                                     Email: Jocelyn.Ballantine2@usdoj.gov
                                                     Erik.Kenerson@usdoj.gov
                                                     Jolie.Zimmerman@usdoj.gov




                                               6
         Case 1:18-cr-00255-PLF Document 127 Filed 04/02/20 Page 7 of 7



                                      Certificate of Service

        I HEREBY CERTIFY that a copy of the foregoing Government’s Response to Defendant
Ghorbani’s Motion for Reduction of Sentence Pursuant to Compassionate Release was delivered
via the Court’s electronic filing system on counsel for the defendant, this 2nd day of April, 2020.

                                                      /s/Jocelyn Ballantine
                                                     Jocelyn Ballantine
                                                     Assistant United States Attorney




                                                7
